UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6292


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHON MASON, a/k/a Step, a/k/a Step Dog, a/k/a Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:03-cr-00321-AW-4; 8:08-cv-02260-AW)


Submitted:   May 20, 2010                  Decided:     May 28, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephon Mason, Appellant Pro Se.    Stacy Dawson Belf, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephon     Mason   seeks     to    appeal      the   district   court’s

order denying relief on his 28 U.S.C. § 2255 (West Supp. 2009)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of   a   notice   of       appeal   in    a    civil   case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on April 30, 2009.          The notice of appeal was filed on January

27, 2010. *    Because Mason failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3